DETAILED ACTION
This Office Action is in response to Amendment filed December 28, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities: on line 10, “by a dielectric function model” should be replaced with “based on a dielectric function model”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


(1) Regarding claim 14, Applicant originally disclosed in paragraph [0188] of current application that “Therefore, when various data required for the arithmetic processing using the dielectric function model is specified, based on the physical property values (characteristic values) regarding the substrate 10 and the drift layer 22, the various data are in accordance with a real object (namely, the manufactured nitride semiconductor laminate 1), and has a high reliability.”  However, Applicant did not originally disclose “acquiring by calculation a reflection spectrum … using the carrier concentration of the substrate, the carrier concentration of the thin film, and at least a known physical property value of the group III nitride semiconductor (emphasis added)” as recited on lines 9-12, because (a) the phrase “at least a known physical property value” can be directed to a single known physical property value such as a thermal conductivity, resistivity, strain, doping concentration, etc. of the group III nitride semiconductor, or an entirety of known physical property values such as a thickness, a width, a length, a mass, etc. of the group III nitride semiconductor, neither of which Applicant originally disclosed, and (b) while Applicant may have originally disclosed certain physical property values of the group III nitride semiconductor, “at least a known physical property value of the group III nitride semiconductor” can technically be any known physical property value(s) such as an atomic density or a defect density of the group III nitride semiconductor.
1 is used as a sample spectrum, and the baseline (reflection spectrum) specified by the reference data is used as a background spectrum”, that “Then, each single beam spectrum (SB) of the sample spectrum and background spectrum is obtained by performing Fourier transform of the sample spectrum and background spectrum, to obtain a reflection interference pattern by dividing an intensity of the sample spectrum by an intensity of the background spectrum, based on the following equation (22) for example”, and that “(SB of sample)/(SB of background)×100=reflection interference pattern (emphasis added)”.  In addition, Applicant originally disclosed in paragraph [0224] of current application that “Based on the reflection interference pattern thus obtained, it is possible to estimate the film thickness of the semiconductor layer 20 (specifically, for example, the drift layer 22 constituting the semiconductor layer 20) in the nitride semiconductor laminate 1 from a fringe interval of the reflection interference pattern in a near infrared region (emphasis added).”
However, Applicant did not originally disclose “specifying the film thickness of the thin film based on a fringe interval observed in a predetermined infrared region in the reflection spectrum acquired by the calculation and a fringe interval observed in the predetermined infrared region in the reflection spectrum acquired by the actual measurement (emphases added)” as recited on lines 16-19 for the following reasons: (a) Applicant used the term “fringe interval” only once in paragraph [0224] of current application, and the originally disclosed fringe interval is a fringe interval of the reflection interference pattern, which is defined to be “(SB of sample)/(SB of background)×100” according to paragraph 
(3) Also regarding claim 14, Applicant originally disclosed in paragraph [0224] of current application that “Based on the reflection interference pattern thus obtained, it is possible to estimate the film thickness of the semiconductor layer 20 (specifically, for example, the drift layer 22 constituting the semiconductor layer 20) in the nitride semiconductor laminate 1 from a fringe interval of the reflection interference pattern in a near infrared region (emphasis added).”  However, Applicant did not originally disclose “specifying the film thickness of the thin film based on a fringe interval observed in a predetermined infrared region in the reflection spectrum acquired by the calculation and a fringe interval observed in the predetermined infrared region in the reflection spectrum acquired by the actual measurement (emphases added)” as recited on lines 16-19, because as paragraph [0224] of current application clearly discloses, the estimation of the film thickness is carried out by using the fringe interval of the reflection interference pattern in a near infrared region.
(4) Further regarding claim 14, Applicant originally disclosed in paragraph [0226[ of current application that “In the step of specifying and outputting the film thickness value based on the analysis result (S240), first, a film thickness value of the semiconductor layer 20 (for example, the drift layer 22) in the nitride semiconductor laminate 1 is specified, based on the reflection interference pattern obtained as the analysis result in the spectrum analysis step (S220).”  However, Applicant did not originally disclose “specifying the film thickness of the thin film based on a fringe interval observed in a predetermined infrared region in the reflection spectrum acquired by the calculation and a fringe interval observed in the predetermined infrared region in the reflection spectrum acquired by the actual measurement (emphases added)” recited on lines 16-19, because the originally disclosed method and the newly claimed method are distinct from each other in terms of the estimation process.
Claims 15 and 16 depend on claim 14, and therefore, claims 15 and 16 also fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the “dielectric function model” recited on line 10 such as the Drude model or Lorentz-Drude model recited in claim 16, because there are other dielectric function 
(2) Regarding claim 14, it is not clear what “a known physical property value of the group III nitride semiconductor” recited on lines 11-12 refers to, because (a) Applicant does not specifically claim what the “dielectric function model” recited on line 10 refers to, (b) therefore, it is not clear what the “known physical property value of the group III nitride semiconductor” can be, especially when the “dielectric function model” is not one of the two dielectric function models recited in claim 16, and (c) it is not clear whether “a known physical property value” can be directed to a physical property value such as a thickness, a width, a length, a mass, etc. of the group III nitride semiconductor.
(3) Also regarding claim 14, it is not clear whether the “light” recited on line 14 is the same with the “light” recited on line 9, and if arguendo they are the same, it is not clear to which extent they are the same, and it is not clear how the same “light” can be incorporated into the arithmetic processing, because (a) the “light” recited on line 14 is an actual light, while the “light” recited on line 9 is light incorporated into the arithmetic processing, and (b) therefore, it is not clear whether both “light” are the same in terms of wavelength, light intensity, angle of incidence, medium through which light propagates, and so on.
(4) Further regarding claim 14, it is not clear what the limitation “specifying the film thickness of the thin film based on a fringe interval observed in a predetermined infrared region in the reflection spectrum acquired by the calculation and a fringe interval observed in the predetermined infrared region in the reflection spectrum 
Claims 15 and 16 depend on claim 14, and therefore, claims 15 and 16 are also indefinite.

Response to Arguments
Applicant’s arguments with respect to claim 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujimura et al. (US 5,595,916)
Ohtsuka et al. (US 8,885,173)
Usui et al. (US 7,411,684)
Usui et al. (US 7,126,697)
Kudou et al. (US 2004/0227955)
Otani (US 5,619,329)
Neshat et al. (US 9,322,712)

Flock et al. (US 2013/0245985)
Logothetidis (US 7,777,882)
Johs et al. (US 7,167,241)
Rosenthal et al. (US 6,485,872)
Solomon et al. (US 5,900,633)
Herzinger et al. (US 5,796,983)
Yanase et al. (US 9,086,321)
Kasic et al., “Free-carrier and phonon properties of n- and p-type hexagonal GaN films measured by infrared ellipsometry,” PHYSICAL REVIEW B 62 (2000) pp. 7365-7377.
Takeuchi et al., “Optical properties of AlxGa1-xN alloy,” JOURNAL OF APPLIED PHYSICS 107 (2010) 023306.
Bozdog et al., “FTIR Measurements of Thickness and Free Carrier Concentration in GaN-Based Films,” physica status solidi (c) 0 (2002) pp. 443–447.
Kamijoh et al., “Depth profile characterization technique for electron density in GaN films by infrared reflectance spectroscopy,” Japanese Journal of Applied Physics 55 (2016) 05FH02.
Frayssinet et al., “Infrared Reflectivity and Transport Investigations of GaN Single Crystals and Homoepitaxial Layers,” phys. stat. sol. (b) 216 (1999) pp. 91-94.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620. The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J. K./Primary Examiner, Art Unit 2815                              /JAY C KIM/                                                                                        Primary Examiner, Art Unit 2815                                                                                                                                                                                                                                                                                                                                                         March 23, 2022